Citation Nr: 1715569	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for COPD. 

3.  Entitlement to a compensable rating for bilateral hearing loss. 

4.  Entitlement to an increased rating for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) rated as 50 percent disabling prior to June 15, 2010, and 70 percent disabling thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 15, 2010.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2010 rating decisions by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 50 percent rating for the Veteran's service-connected PTSD with MDD.  The October 2010 rating decision granted entitlement to a TDIU rating, effective June 15, 2010. 

For clarification, the Board notes that an October 2010 supplemental statement of the case awarded an increased "staged" rating of 70 percent for the Veteran's PTSD with MDD disability, effective June 15, 2010 (date of VA examination).  However, there was no corresponding rating decision implementing the increased rating.  Accordingly, in April 2012, the RO provided a rating decision for administrative purposes only reflecting the award of the increased 70 percent rating for the Veteran's PTSD with MDD.  The issue has been characterized so that both ratings are before the Board.

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in March 2013; a transcript of the hearing is of record.

In September 2013, the Board remanded this matter for further evidentiary development.  Unfortunately, the Veteran died in December 2015 while the issues were being developed.

Following the Veteran's death, the Appellant applied to be substituted as the claimant for purposes of processing these claims to completion in April 2016, and that status was granted by the AOJ pursuant to 38 U.S.C.A. § 5121A (West 2014) in April 2016.  Accordingly, the Appellant has been substituted as the claimant for the purposes of the claims pending at the date of the Veteran's death.  Id.  Claims pending at the time of the Veteran's death include the issues listed on the title page of this decision.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2002, the RO denied the Veteran's claim for service connection for COPD.

2.  Evidence submitted since the February 2002 rating decision is neither cumulative nor redundant of the evidence of record at the time of the February 2002 final denial, and raises a reasonable possibility of substantiating the claim.

3.  The evidence shows no more than level II hearing impairment of either ear throughout the appeal period.

4.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD with MDD have more nearly approximated occupational and social impairment with deficiencies in most areas prior to June 15, 2010, but it has not more nearly approximated total occupational and social impairment at any time during the appeal period.

5.  Resolving all doubt in the Veteran's favor, for the period prior to June 15, 2010, his service-connected disabilities were of such severity so as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Since the February 2002 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for COPD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent prior to June 15, 2010, for PTSD with MDD, have been met; the criteria for a rating higher than 70 percent for PTSD with MDD have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).  

4.  The criteria for a TDIU rating for the period prior to June 15, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2006, July 2007, December 2007, July 2008, and August 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran, and subsequently the Appellant, in obtaining the evidence necessary to substantiate the claims on appeal.  The evidence includes available service treatment records (STRs), military personnel records, VA and private treatment records, and statements from the Veteran, the Appellant, and the appointed representative.  The evidence also includes the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination.

The Veteran was afforded VA examinations, most recently, in February 2008 and June 2010 to assess the current nature and severity of his bilateral hearing loss and PTSD with MDD disabilities, respectively.  Pursuant to the September 2013 Board Remand, a request was made to afford the Veteran a new examination to evaluate the current manifestations of his psychiatric disorder.  A VA PTSD examination request was made in September 2015.  Unfortunately, as noted in the Introduction, the Veteran died before he could attend the requested VA examination.  Thus, the Board finds that the examinations of record along with any relevant treatment records generated before the Veteran's death are sufficient to rate the claim and that a remand would be futile as there are no additional records to be obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's COPD and bilateral hearing loss claims, a request was made to clarify from the Veteran as to the type of hearing he desired and then schedule the Veteran for the appropriate requested hearing before a member of the Board.  However, in a January 2014 letter, the Veteran's representative, on behalf of the Veteran, stated that the Veteran did not want a hearing on either of these issues, at either the RO or the Board.  In fact, the Veteran did not want any further hearings in his case.  Additionally, VA treatment records since April 2012 were obtained.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and neither the Veteran, the current Appellant nor any authorized representative contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

II. Claim to Reopen

The Veteran originally filed a claim of service connection for COPD in November 1999.

In February 2002, the RO denied the claim on the basis that the service medical records were negative for any signs, symptoms, or diagnosis of chronic pulmonary disease.  Furthermore, although it was conceded that the Veteran received radiation exposure due to his participation in Dominic I, the rating decision noted that this condition is not a disability recognized as due to radiation exposure.  The Veteran was notified of the decision by a February 2002 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the February 2002 rating decision is final.  38 U.S.C.A. § 7105 (c); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the February 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since February 2002, the Veteran has newly contended that his COPD could be due to exposure to asbestos while aboard Navy ships during his military service.  See July 2008 VA Form 21-4138.  In addition, the claims file contains lay statements, private and VA treatment records that are new in that the evidence was not of record at the time of the February 2002 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is now lay evidence of exposure to asbestos in service.  Based on the evidence, there is a reasonable possibility of substantiating the claim for service connection for COPD.  To this extent, the appeal is granted.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

During a February 2008 VA audiological examination, the Veteran reported that he had to ask others to repeat themselves "as if he [was] not looking at them."  He indicated that he never wore hearing aids.  Audiological examination showed puretone thresholds of 25, 25, 50, and 65 decibels in the right ear and 15, 20, 45, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 41 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable disability evaluation is assigned under Table VII.  38 C.F.R. § 4.86.  The Board notes that the February 2008 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

In June 2010, the Veteran was scheduled to appear for several VA examinations, to include an audiological examination.  Although he presented for the other scheduled examinations, a June 2010 note indicates that the Veteran left the Denver VA Medical Center (VAMC) after seeing his first two providers.  See June 2010 VA Report of Examination.  When contacted to reschedule his examination, the Veteran stated that he did not want to bother with the audiology part of his request and asked for the examination to not be rescheduled as he did not feel it was worth his effort to report for a VA audiology examination.  Id.

During a February 2015 VA audiology consultation, the Veteran reported a gradual decrease in hearing bilaterally.  Audiological examination showed puretone thresholds of 20, 20, 55, and 65 decibels in the right ear and 20, 15, 50, and 70 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 40 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level II in the other, a noncompensable disability evaluation is assigned under Table VII.  38 C.F.R. § 4.86.  The Board notes that the February 2015 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as all audiometric testing results during the appeal period show noncompensable hearing loss as noted above.  See 38 C.F.R. § 4.85, Table VI. 

The Board has considered the Veteran's statements, to include those made during the February 2008 VA examination, where he reported that he had to ask others to repeat themselves "as if he [was] not looking at them."  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the schedular rating is based on the mechanical application of the rating criteria to the test results. 

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted hearing difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the aforementioned February 2008 VA examination of record, in particular, was conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a compensable rating throughout the period on appeal is not warranted.

A preponderance of the evidence is against a higher rating.  Therefore, the claim of entitlement to a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107 (a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

PTSD with MDD

On July 31, 2006, the Veteran filed a claim for TDIU, which the RO construed to include a claim for an increased rating for his service-connected PTSD with MDD.  In an April 2008 rating decision, the RO denied TDIU and an increased evaluation for the service-connected PTSD with MDD.  The Veteran perfected his appeal of this decision to the Board.  During the pendency of that appeal, in an October 2010 SSOC (see April 2012 rating decision) and an October 2010 rating decision, the RO granted an increased rating of 70 percent for the service-connected PTSD, and awarded TDIU, respectively, effective June 15, 2010.  

The Veteran's service-connected PTSD with recurrent MDD is currently rated as 50 percent disabling prior to June 15, 2010, and as 70 percent disabling from June 15, 2010, under the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under that Formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

In January 2008, the Veteran underwent VA examination to assess the current nature and severity of his service-connected PTSD.  He reported that he had never been hospitalized for mental health reasons, but that he experienced strong suicidal thoughts.  He had never attempted suicide, but stated that he had often thought of harming himself and had current thoughts but no plan.  He stated that as his body disintegrated, he may have chosen not to seek treatment if his disease was discussed as being fatal as his way of passively committing suicide.  He described it as a passive "non-care" choice.  He reported seeing his psychiatrist every few months.  He also worked with a therapist who he saw once a month for the past two years.  He stated that medication was somewhat helpful and that talk therapy was also somewhat helpful but none of them had truly eliminated his symptoms.  

The Veteran reported currently living with a female companion who he described as being very supportive of him. He described his relationship with his son as very positive but that he had difficulty with his daughter who described as being an addict.  He did not speak to her.  The Veteran reported that he had a daily routine of getting up in the morning, fixing his breakfast, watching TV, working in the garage on his model railroads and then playing and practicing his guitar and his banjo.  He also stated that he had three dogs and one cat which kept him very busy.  The Veteran reported that he last worked in 1989 and stated that he had not worked since then.  

Upon mental status examination, the examiner indicated that the Veteran had minimal difficulty with attention and concentration and memory which may be exacerbated by his difficulty with hearing as he stated he was not currently wearing his hearing aids.  He was casually dressed and neatly groomed.  His affect ranged from normal to tearful.  His speech was normal rate, tone, and pressure.  His eye contact was good.  His thought process was linear and goal directed.  His communication skills were considered good.  The Veteran described his sleep as poor as he had difficulty falling asleep and remaining asleep.  His appetite was described as fair and healthy.  The Veteran further stated that his activity level was limited due to physical pain.  His cognitive ability was average.  There was no indication of auditory or visual hallucinations.  There was a strong passive suicidal ideation, but currently no active plan for harming himself.  There was no indication for homicidal ideation, either plan or in the past.  The Veteran reported experiencing depressed mood most nearly every day.  He described feeling depressed and sad five out seven days a week.  He had diminished interested in activities with a lack of motivation.  He also experienced weight gain.  The Veteran reported having insomnia and had difficulty falling asleep and remaining asleep.  He had difficulty with concentration and memory and had experienced passive suicidal ideation.  His PTSD symptoms involved fear for his life and being reactive to cues and triggers and feeling frustrated and he described himself as hypervigilant around his house and experiencing high levels of anger and irritability and feeling as he had been discarded by the government and treated poorly.  The Veteran related an increase in depressive symptoms and PTSD symptoms.  The examiner noted that it appeared that his depressive symptoms were primary at the time and related to an increase in his skin cancer problems.  The examiner found that the Veteran was capable of managing his funds.  

At the time, the Veteran had no desire to return to the work environment.  However, the examiner indicated that his symptoms of depression and PTSD were not severe enough to prevent work.  His work environment would require sedentary work that allowed flexibility around pain issues and time off for possible medical appointments, but he was competent to work.  The examiner wrote that "it has been affirmed that anger and irritability, fear of death, and thoughts of betrayal by the government and guilt over those thoughts have generated his current symptoms of PTSD.  As time has progressed and his physical ailments have increased, his symptoms of PTSD have remained consistent but depressive symptoms of sadness, hopelessness, lack of motivation, insomnia, fatigue, low self- esteem, concentration and strong passive suicidal ideation have increased significantly."  He was diagnosed with PTSD and MDD and assigned a GAF score of 55.  

Overall, the examiner found that there was a reduced reliability and productivity due to PTSD signs and symptoms.  An example was that the Veteran believed he was going to die due to exposure to radiation that he was exposed to while in the Marines.  The examiner continued to state that "these thoughts generate symptoms of PTSD, which interfere with occupational functioning."  

In conclusion, the examiner found that due to the Veteran's diagnosed PTSD, he was able to maintain activities of daily living including personal hygiene.  He had continued to experience significant trauma since his last examination due to an increase in physical ailments with numerous skin cancer lesions appearing.  There had been a worsening of his condition with increased symptoms of depression.  There had not been remissions during the past year and his symptoms were continuous.  The Veteran did not have problems with drug and alcohol abuse.  There was no inappropriate behavior as described.  The Veteran was in treatment and had responded to it in a limited fashion, though was not making any further progress.  Thought process and communication were not impaired.  Social functioning was not impaired.  Employment was impaired as the Veteran perceived that he was unable to work due to symptoms of PTSD and had not sought employment for many years.  

The GAF score assigned at the January 2008 VA examination was 55, which is indicative of moderate impairment in several areas such as work and social relations.  

The Veteran was afforded another VA PTSD examination in June 2010.  The Veteran reported living with his girlfriend who he had known prior to his divorce for over 40 years.  They lived together for about seven years since the Veteran's divorce.  He had not spoken to his ex-wife since his divorce and they had two grown children.  The Veteran considered his son to be his best friend.  He had been retired since 1989.  He had a long history of a flooring business and retired due to chronic knee problems.  He ended up having to have double knee replacements.  The Veteran denied smoking cigarettes, using alcohol on a regular basis, or street drugs.  On a daily basis, the Veteran reported waking up between 3 and 4:30 in the morning.  He would make coffee and watch the early news on television.  He spent time with various hobbies.  He was building an indoor model railroad which was quite complex.  The Veteran brought in beautiful photographs of the railroad, which he had been working on for the past three years.  He also enjoyed building cars and brought a photograph of the car he built.  He also enjoyed playing guitar and banjo.  The Veteran reported participation in greyhound rescues of ex-racer dogs, and had a devoted female greyhound of his own.  The Veteran also brought in a photograph of his garden.  He reported eating about two meals per day.  He talked to his son daily on the phone and had a couple of good friends he saw on a rare occasion due to their busy schedule.  The Veteran's bedtime was usually after 9:30 p.m. and he would get into bed and watch television.  He often played guitar late at night if he had difficulty sleeping.  

In regards to PTSD symptoms, the Veteran continued to have significant problems with hyperarousal, re-experiencing of traumatic events, and avoidance behaviors.  His sleep was disturbed by frequent waking in the middle of the night.  He would play guitar in the middle of the night when he could not fall back to sleep.  He dreamed about nuclear bombs exploding and wakened with a great fear for his own illness and death.  The Veteran continued to harbor great resentment over the testing that was performed and his and other soldiers' exposure to radiation.  The Veteran had intrusive daily daytime memories of explosions as well.  He had a tendency to isolate himself and sometimes would nap during the day in order to avoid socialization.  His anxiety level was fairly high and he was extremely bitter, resentful, and angry.  The Veteran had anger regarding his inability to "get anywhere with his claim for radiation exposure."  The Veteran denied any legal problems due to his temper.  He also denied ever physically acting out with regard to anger.  He denied homicidal ideation, intent, or plan.  The Veteran enjoyed going out to movies and "hanging out" with his girlfriend.  He tried to avoid reminders of Vietnam, of war, and of nuclear explosions.  He generally did not discuss his experiences with others.

The examiner noted that the Veteran was profoundly irritable.  He thought about suicide on a regular basis and had done so for many years.  The examiner wrote, "of interest in my note from March of 2003, Veteran was thinking about suicide on a regular basis at that time as well.  The Veteran has no intent or plan to hurt himself.  He does believe that he is dying due to his physical deterioration.  He reported that if his dog dies it will be hard for him to motivate himself to continue living.  He believes he could resort to taking an overdose of pills at some point later in life, after dog dies."

The examiner also wrote that the Veteran had a great deal of anger toward the VA system.  The Veteran was extremely fixated on a feeling of being mistreated by the system, to the point of perseveration and delusional fixation.  The Veteran's interest and motivation levels were fairly good for his hobbies and for relating to the few people that he enjoyed.  The Veteran did have days where he isolated himself and his energy level was generally fair and greatly affected by his chronic pain on a daily basis.  The Veteran reported that he would become involved in things and do as much as he could and then when overwhelmed with pain or discomfort, he would take a nap.

Upon mental status examination, the Veteran was observed to be casually dressed.  His mood was irritable and his affect was restricted and angry.  His thought processes were at times tangential and perseverative and primarily of negative themes.  The Veteran denied current plan or intent to hurt himself or anyone else.  He denied auditory or visual hallucinations.  His memory and concentration levels were poor and had deteriorated since his last compensation and pension examination.  He made an error on clock drawing which he did not acknowledge, despite being asked again to look at it.  Questions by the examiner were sometimes repeated multiple times before he understood the meaning of questions which were fairly straight forward.  The Veteran missed the points on the day of the week, thinking the day was Wednesday rather than Tuesday.  He also missed points on calculations despite the question being asked several times for his benefit.  He also missed points on object recall, number sequencing, and clock drawing.

In summary, the examiner found that since his last VA examination, the Veteran's chronic pain issues had come more to the forefront of his psychological presentation and he did fulfill criteria for pain disorder with psychological features.  The examiner believed that his pain disorder was secondary to multiple chronic physical deteriorating diagnoses, and not related or secondary to his PTSD.  The Veteran's symptoms continued as described above.  The examiner found that the Veteran was able to maintain activities of daily living including his own personal hygiene.  He had not experienced significant trauma since the last examination.  There had been some worsening of his condition overall.  There had been no remissions during the past year.  The Veteran's symptoms had been continuous and he had no problems with drug or alcohol abuse.  There had been no inappropriate behavior described in recent months.  He was in treatment and had responded minimally to treatment.  The examiner opined that the Veteran's thought processes and communication were impaired by some tangential thinking and some short-term memory and concentration problems typically seen with progressive dementia.  The examiner further found that the Veteran's social functioning was somewhat impaired by his PTSD and depression.  In her opinion, the Veteran was suffering from dementia in addition to his other diagnoses, and etiology was unknown at this time but likely not secondary to PTSD.

In regards to employability, the examiner stated that due to the Veteran's PTSD and MDD, he was not employable from a psychiatric standpoint, secondary to his high level of daily anxiety, fearfulness for death, significant irritability with temper outbursts, and depressive and frequent, daily negative ruminations which were delusional in quality.  He was found competent to handle his VA funds.

As for the severity of the Veteran's PTSD, the examiner wrote, "due to the Veteran's PTSD and related depression alone, he has occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, and mood due to symptoms of suicidal ideation, near continuous anxiety symptoms and depression affecting his ability to function independently, appropriately, and effectively, impaired impulse control with unprovoked irritability, some neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and poor ability to establish and maintain effective relationships.  He additionally required continuous medications.  He was assigned a GAF score of 50.

VA and private treatment records throughout the periods on appeal demonstrate continued treatment for service-connected PTSD, including through individual therapy and medication.  The PTSD symptoms endorsed throughout this treatment have been consistent in both type and severity and are consistent with those reported during the VA examinations. 

The Veteran was assigned a GAF score of 50 at the June 2010 VA examination, which is indicative of serious impairment in areas such as social, occupational or school functioning.

Based on the evidence of record, the Board finds that a uniform 70 percent disability rating for PTSD with MDD is warranted for the entire appeal period.  As noted above, a 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

In the Veteran's case, prior to June 15, 2010, the record reflects recurrent suicidal thoughts, persistent depressed mood, sleep impairment, diminished interest in activities with a lack of motivation, difficulty with concentration and memory, hypervigilance, and anger and irritability.  Although the Veteran did not demonstrate some of the symptoms listed as examples in the schedular criteria for a 70 percent rating, the Board finds the Veteran's symptoms are of the type, frequency and severity that more closely approximate a 70 percent rating for this time period.  See Mauerhan, 16 Vet. App at 442-43; Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for PTSD with MDD for the entire appeal period.

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD with MDD for any period during this appeal as the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  

As noted above, while the Veteran has endorsed suicidal ideation throughout the entire period on appeal, he has not been noted to in persistent danger of hurting himself or others as he has specifically denied any active suicidal and homicidal ideation, plans, or history of attempts.  The Board further notes that while the Veteran reported not having spoken with his wife since his divorce and not having a good relationship with his daughter, he reported that his son was his best friend and that he talked to his son daily on the phone and had a couple of good friends he saw on a rare occasion due to their busy schedule.  He also enjoyed various hobbies, including building model railroads and cars, gardening, playing the guitar and banjo, taking care of his dog, and going out to movies and "hanging out" with his girlfriend.  There has been no indication of significant thought impairment, grossly inappropriate behavior, or persistent delusions or hallucinations and at no time during the appeal was the Veteran been found to be disoriented to time or place or unable to perform all daily life functions, including attending to personal hygiene, keeping appointments, and handling finances.  Importantly, no medical professional who evaluated the Veteran found that his psychiatric symptoms resulted in total occupational or social impairment.  

Thus, in totality, the Veteran's psychiatric disability picture reflects significant impairment, but not total social and occupational impairment.  Accordingly, the Board finds that a rating of 70 percent, but no higher, is warranted for the Veteran's PTSD with MDD prior to June 15, 2010, and the criteria for a rating higher than 70 percent for PTSD with MDD have not been met at any time during the appeal period.

The preponderance of the evidence thus reflects that the Veteran had neither the types of symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

IV. TDIU prior to June 15, 2010

The Veteran contends that he is entitled to an effective date earlier than June 15, 2010, for the assignment of TDIU.  

The Veteran's claim of entitlement to TDIU was received on July 31, 2006.  The RO awarded TDIU, effective June 15, 2010.  The issue on appeal is whether TDIU is warranted prior to June 15, 2010.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110 (a), (b)(2) and 38 C.F.R. § 3.400 (o).  A claim for a TDIU rating is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a). This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1). 

However, an exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. § 5110 (b)(2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).

VA will grant a TDIU when the evidence shows that a veteran is unable to secure or follow a substantially-gainful occupation consistent with the veteran's education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at least 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities are PTSD with recurrent MDD rated as 70 percent disabling; basal cell carcinoma of the facial area and areas of chest, back, left anterior axilla right mid flank, right calf, right shoulder, right anterior bicep, and right elbow and squamous cell carcinoma of the papule left cheek rated as 10 percent disabling; tinnitus rated as 10 percent disabling; and bilateral hearing loss rated as noncompensably disabling.  His combined service-connected disability rating meets the schedular criteria for a TDIU.

Given the evidence of record, the Board finds that the Veteran met the criteria for TDIU prior to June 15, 2010.  The Veteran's July 2006 VA Form 21-8940 shows that he last worked in January 1989 as a flooring contractor.  While SSA records indicate that he was awarded disability benefits for non-service connected disabilities, records associated with the Veteran's SSA file also show that his highest level of education was 12th grade and that he completed one year of vocational school.  Additionally, the Veteran reported that he worked as a carpet/flooring installer from 1963 through 1989.  Upon VA examination in January 2008, the examiner indicated that the Veteran's symptoms of depression and PTSD were not severe enough to prevent work.  However, the examiner also found that the Veteran's work environment would require sedentary work that allowed flexibility around pain issues and time off for possible medical appointments, but he was competent to work.  In regards to the Veteran's service-connected skin disability, a February 2008 VA examiner opined that the Veteran's scarring was "unlikely to limit his physical activity in any way other than the need to keep him out of the sunlight to potentially cut down on the numbers of future skin cancers that he may develop."  In a March 2008 VA addendum opinion by a VA audiologist it was determined that, "with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, [the Veteran's] hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Sedentary employment and employment in a loosely supervised situation, requiring little interaction with the public would be feasible."  

The Board finds that the type of employment restrictions described by the VA examiners would preclude substantially gainful employment in this case.  Even if sedentary employment with "loose" supervision, consistent time off for medical appointments, and requiring little interaction with the public actually existed, it does not appear the Veteran would have been qualified for such employment given his limited education and his occupational experience which is limited to carpet and floor installation.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to June 15, 2010.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU for the period prior to June 15, 2010.

Lastly, as noted above, consideration for an increased rating can encompass the year prior to the date of claim, if there is a factually ascertainable increase in disability within that year.  In the current case, the Veteran did not have a factually ascertainable increase in service-connected disability that resulted in being precluded from substantially gainful employment in the year prior to filing his TDIU claim.  Thus, entitlement to an effective date for the award of a TDIU in the year prior to the July 31, 2006 claim for a TDIU is not warranted.   


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for COPD is granted.

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied.

Entitlement to a disability rating of 70 percent prior to June 15, 2010, for PTSD with MDD, is granted, subject to the controlling regulations applicable to the payment of monetary benefits; a rating higher than 70 percent for PTSD with MDD at any point during the appeal is denied.

Entitlement to a TDIU from July 31, 2006 to June 15, 2010, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

COPD

The Veteran claims that, as a result of in-service exposure to asbestos, service connection for COPD is warranted.  In this regard, the record reflects that he served aboard the USS Princeton LPH-5 as a helicopter mechanic and as a member of the flight deck crew.  He states that he was exposed to asbestos as asbestos was removed aboard the ship.  Post-service treatment records note a diagnosis of COPD.
There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS), stating that if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.  However, the Manual recognizes that the list is not exclusive.  In the instant case, the Veteran's military occupational specialty (MOS) was listed as a helicopter mechanic with a related civilian occupation of airplane mechanic.  According to the VA Adjudication Manual, the Veteran's exact MOS is not accounted for.  However, a machinist mate is considered to have probable exposure to asbestos.  The Board finds that efforts should be undertaken to determine whether the Veteran's MOS likely exposed him to asbestos.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's complete personnel file from the Marine Corps is associated with his virtual claims file and verify the Veteran's dates of service aboard USS Princeton LPH-5. All actions to obtain the requested records should be documented fully in the claims file.  

2. Attempt to verify the Veteran's allegation that asbestos was removed from the structure of the USS Princeton LPH-5 starting in October 1960, to specifically include seeking information as to whether the Veteran's MOS and related duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos. 

3. Arrange for an appropriate VA medical professional (a pulmonologist, if possible) to review the Veteran's entire claims file in order to provide a medical nexus opinion.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's COPD was related to the Veteran's military service, to include his alleged in-service exposure to asbestos. 
The examiner must provide a complete rationale for the opinion expressed.  If the examiner is unable to provide the requested opinion without resorting to speculation, then he or she should provide a rationale for why an answer could not be provided.

4. If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


